Honorable James A. Evans        Opinion No. c-651
County Attorney
Iavaca County                   Re: Whether a constablewho
Hallettsville,Texas                 refuses to physically
                                    appear at the scene of
                                    traffic accidents is
                                    neglecting a duty of
Dear Mr. Evans:                     his office.
        In your opinion request you state that there is a
constable who has given public notice that he will no
longer work any traffic accidents in his jurisdiction,
Your question: Is the constable neglecting a duty of his
office? The answer to this question is no. The publica-
tion of such a notice Is not a neglect of his duty of office;
however, Article 6885 of Vernon's Civil Statutes provides:
             "Each constable shall execute and return
        according to law all process, warrants and
        precepts to him directed and delivered by any
        lawful officer. attend unon all .Tustice courts
        held In his precinct and-perform-allsuch other
        duties as may be required of him by law."
        7Emphasls added.)
       Article 2.13 of the 1966 Code of Criminal Procedure
provides:



        ful means. He shall in every case where he
        Is authorized by the provisions of this Code,
        interfere without warrant to prevent or.sup-
        press crime. He shall execute all lawful
        nrocess issued to him by any magistrateor
        court. He      Ll give nbticb




                           -3155-
                                                                -.




Honorable James A. Evans, Page 2 (c-651)
                                                          ,


         taken before the proper magistrate or court
         and be trleo." (Emphasisadded.)
        When reading the last part of Article 6885, Vernonrs
Civil Statutes, togetherwith Article 2.13, 1966 Code of
Criminal Procedure,It seems clear that the constable does
have a duty to work traffic accidents, when he has good
reason to believe that there has been a violation of the
penal law Involved in such accidents, which occur within
his jurisdiatlon. Therefore, It Is the opinion of this
office that while the mere publicationof an Intention not
to work traffic accidents within his jurisdictionwould not
be a neglect of a constable'sduty of office, his actual
refusal to investigatesuch an accident, when he has good
reason to believe that there has been a violation of the
penal law, would be a neglect of his duty of office.
                           SUMMARY
        The publicationof a notice of Intention
     that a constablewill no longer work any
     traffic accidents In his jurisdictionis not
     a neglect of a constable'sduty of office.
     A constabletsrefusal to work a traffic ac-
     cident where he has good reason to believe there
     has been a violation of the penal law involved
     in such accident is a neglect of a constablers
     duty of office.
                              Yours very truly,
                              WAGGONER CARR
                              Attorney General of Texas



                                 Assistant Attorney   General
REO/er
APPROVED:
OPINICN COMMITTEE
W. V. Genpert, Chairman
Charles Gwanner
~Larry~Craddook
John Ranks
Howard-Fender

                            -31 ST-
t   .
                                       4




        Honorable James A. Evans, Page 3 (c-651)


        APPROVED FOR THE ATTORNEY GENERAL
        By: T. B. Wright




                                    -3157-